Name: Commission Regulation (EEC) No 494/87 of 18 February 1987 laying down transitional measures for imports into Spain of certain live pigs
 Type: Regulation
 Subject Matter: animal product;  Europe;  means of agricultural production
 Date Published: nan

 19. 2. 87 Official Journal of the European Communities No L 50/ 15 COMMISSION REGULATION (EEC) No 494/87 of 18 February 1987 laying down transitional measures for imports into Spain of certain live pigs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Whereas the liberalization of trade following Accession has led to a substantial increase in the volume of imports into Spain of certain live pigs from other Member States, in particular of piglets ; whereas this has created economic difficulties for piglet producers in Spain ; whereas these difficulties are sufficiently serious to justify the introduction of transitional measures in order to alle ­ viate the situation of these producers ; Whereas these transitional measures should take the form of quotas opened without discrimination between economic operators ; whereas monthly quotas should in principle be fixed ; whereas, however, the initial quota should be fixed for the period from 22 to 28 February 1987 : Article 1 Subject to Article 4 the quotas which Spain may apply to imports of certain live pigs from other Member States up to 31 December 1987, together with the periods appli ­ cable thereto, shall be as shown in the Annex. Article 2 1 . The Spanish authorities shall issue import authoriza ­ tions so as to ensure a fair allocation of the available quantity between the applicants. 2. Applications for import authorizations shall be subject to the lodging of a security. The primary require ­ ment within the meaning of Article 20 of Regulation (EEC) No 2220/85 covered by the security shall consist in the actual import of the goods. Article 3 The Spanish authorities shall communicate to the Commission the measures which they adopt for the implementation of Article 2. They shall transmit, not later than the 15th day of each month, the following information on import authoriza ­ tions issued in the preceding month ;  the quantities covered by the import authorizations issued, by Member State of provenance,  the quantities imported, by Member State of prov ­ enance. Whereas these measures should allow the producers concerned to adapt to the application of the common organization of the market in pigmeat while creating minimum disturbance to trade : Whereas the application of such transitional measures is limited by Article 90 ( 1 ) of the Act of Accession to the period up to 31 December 1987 ; whereas provision should be made for these measures to be reviewed ; Whereas, to ensure proper management of the quotas, applications for import authorizations should be subject to the lodging of a security to cover, as a primary require ­ ment within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('), the actual import of the goods ; Article 4 This Regulation shall be subject to an initial review after a period of three months from the date of its entry into force. Whereas provision should be made for Spain to commu ­ nicate information to the Commission on the application of the quotas ; Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(') OJ No L 205, 3 . 8 . 1985, p. 5 . No L 50/16 Official Journal of the European Communities 19 . 2. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX CCT heading No Description Quota (Number) Period covered by quota ex 01.03 A lib) Live swine, of domestic species, of a 13 750 22 28 February 1987 weight of less than 50 kg 55 000 1 31 March 1987 55 000 1 30 April 1987 \ 55 000 1 31 May 1987 ¢ 55 000 1 30 June 1987 Il 55000 1 31 July 1987 Il 55000 1 31 August 1987 Il 55000 1 30 September 1987 Il 55000 1 31 October 1987 Il 55000 1 30 November 1987 \ 55 000 1 31 December 1987